Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11297377. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth and because of the claims in the instant application are broader than the claims in '377.

A comparison of the claim language follows, where the similar language is underlined for identification: 


Instant Application
17712734
US Patent No. 11297377 
  2.  A computer-implemented method, comprising: running, by at least one computer processor, in an environment capable of running third-party applications, a first application in a first sandboxed virtual operating environment of a user device, wherein the first application comprises channel metadata unavailable to a second application outside the first application; receiving a call, from the second application in a second sandboxed virtual operating environment of the user device, for a module, wherein the module is a non-video playback module comprising graphic rendering logic; intercepting metadata sent to the module; determining identifying information of a content instance based on the intercepted metadata; generating statistics related to the content instance by analyzing the intercepted metadata with respect to the content instance and at least one aggregate content identifier; forming an entertainment profile for a user of the user device by associating the identifying information with a user profile on the user device; and storing the determined identifying information of the content instance, the statistics related to the content instance, the entertainment profile for the user, and a relation of the determined identifying information of the content instance to the entertainment profile for the user.
 A computer-implemented method, comprising: running, by at least one computer processor, in an environment capable of running third-party applications, a first application in a first sandboxed virtual operating environment of a user device, wherein the first application comprises channel metadata that cannot be shared with a second application outside the first application without express permission granted by a user of the user device; receiving, the[[a]] user by associating the identifying information with a user profile on the user device; and storing, 


   

Instant Application
17712734
US Patent No. 11297377
10. A non-transitory computer-readable storage medium having one or more instructions operational on a client device, which when executed by at least one computer processor, cause the at least one computer processor to perform operations comprising: running, in an environment capable of running third-party applications, a first application in a first sandboxed virtual operating environment of a user device, wherein the first application comprises channel metadata unavailable to a second application outside the first application; receiving a call, from the second application in a second sandboxed virtual operating environment of the user device, for a module, wherein the module is a non-video playback module comprising graphic rendering logic; intercepting metadata sent to the module; determining identifying information of a content instance based on the intercepted metadata; generating statistics related to the content instance by analyzing the intercepted metadata with respect to the content instance and at least one aggregate content identifier; forming an entertainment profile for a user of the user device by associating the identifying information with a user profile on the user device; and storing the determined identifying information of the content instance, the statistics related to the content instance, the entertainment profile for the user, and a relation of the determined identifying information of the content instance to the entertainment profile for the user.
9.  A non-transitory computer-readable storage medium having one or more instructions operational on a client device, which when executed by at least one computer processor, cause[[s]] the at least one computer processor to perform operations comprising: running, in an environment capable of running third-party applications, a first application in a first sandboxed virtual operating environment of a user device, wherein the first application comprises channel metadata that cannot be shared with a second application outside the first application without express permission granted by a user of the user device; receiving a call, from the second application in a second sandboxed virtual operating environment of the user device, for a module, wherein the module is a non-video playback module comprising graphic rendering logic; intercepting metadata sent to the module; determining identifying information of a content instance based on the intercepted metadata; generating statistics related to the content by analyzing the intercepted the[[a]] user by associating the identifying information with a user profile on the user device; and storing the determined identifying information of the content instance, the statistics related to the content instance, the entertainment profile for the user, and a relation of the determined identifying information of the content instance to the entertainment profile for the user.


         
   

Instant Application
17712734
US Patent No. 11297377
16. (New) A system, comprising: at least one computer configured to perform operations comprising: running, in an environment capable of running third-party applications, a first application in a first sandboxed virtual operating environment of a user device, wherein the first application comprises channel metadata unavailable to a second application outside the first application; receiving a call, from the second application in a second sandboxed virtual operating environment of the user device, for a module, wherein the module is a non-video playback module comprising graphic rendering logic; intercepting metadata sent to the module; determining identifying information of a content instance based on the intercepted metadata; generating statistics related to the content instance by analyzing the intercepted metadata with respect to the content instance and at least one aggregate content identifier; forming an entertainment profile for a user of the user device by associating the identifying information with a user profile on the user device; and storing the determined identifying information of the content instance, the statistics related to the content instance, the entertainment profile for the user, and a relation of the determined identifying information of the content instance to the entertainment profile for the user.
15. (Currently Amended) A system comprising: a memory; and at least one computer processor coupled to the memory and configured to perform operations comprising: running, in an environment capable of running third-party applications, a first application in a first sandboxed virtual operating environment of a user device, wherein the first application comprises channel metadata that cannot be shared with a second application outside the first application without express permission granted by a user of the user device; receiving a call, from the second application in a second sandboxed virtual operating environment of the user device, for a module, wherein the module is a non-video playback module comprising graphic rendering logic; intercepting metadata sent to the module; determining identifying information of a content instance based on the intercepted metadata; generating statistics related to the content by analyzing the intercepted 


Referring to claim 3-9, 10-15, 17-21 in the instant application see claim 2-8, 11-15, 16-20  of ‘734 patent.

Allowable Subject Matter
Claim 2-21 allowed over the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE KURIEN/
Examiner, Art Unit 2421
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421